DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Arun Shome Registration No.: 68,408 on 08/23/2022.
This application has been amended as follows:
Claims 1 and 4-9 are amended.
Claims 10-11 are new.
Claims 2-3 are cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended)	An information processing device comprising:
		a receiver configured to receive a first information related to a plurality of smart meters;  
		an acquisition unit that includes a communication circuit configured to acquire a second information indicating a presence or an absence of a power anomaly in a power distribution system connected to a facility, a power usage amount of the facility being detected by at least one of the smart meters,
		a storage configured to store a third information indicating locations of the smart meters and a fourth information indicating a correspondence relation between the locations of each of the smart meters and a component of the power distribution system,
		a controller that includes (i) a processor or (ii) an arithmetic circuit performing an arithmetic operation and a storage circuit storing a software program and is configured to determine presence or absence of a meter anomaly in each of the smart meters based on a reception status of the first information from each of the smart meters; and
		an output unit that includes (i) a display device displaying images or (ii) a communicator distributing an image to be displayed on an external display device, and is configured to output information indicating the presence or the absence of the meter anomaly in each of the smart meters and output information indicating a relation between the presence or the absence of the power anomaly in the power distribution system and the presence or the absence of the meter anomaly in each of the smart meters, wherein
		the receiver receives the first information from the smart meters in a cycle of a first predetermined time,
		the controller determines that the meter anomaly is occurring in a smart meter of the smart meters from which the first information has not been obtained for a second predetermined time that is longer than the first predetermined time,
		the second predetermined time is n times as long as the first predetermined time,
		n is equal to or greater than 2, and
		the output unit outputs a map image indicating a location of the smart meter in which the meter anomaly is occurring.
	2. 	(Canceled)
	3. 	(Canceled)
	4.	(Currently Amended)  The information processing device according to claim 1, wherein when the first information has not been obtained for the second predetermined time or more from the smart meter among the smart meters that is configured to detect the power usage amount of the facility connected to the power distribution system having no power anomaly, the controller determines that the meter anomaly is occurring in the smart meter.
	5. 	(Currently Amended)  The information processing device according to claim 1, wherein an extraction device is interposed in transmission and reception paths for the first information related to the smart meters, and the extraction device includes (i) a first processor or (ii) a first arithmetic circuit performing a first arithmetic operation, a first storage circuit storing a first software program, and a first communication circuit and is configured to extract, from the smart meters, the smart meter from which the first information has not been obtained for the second predetermined time or more.
	6. 	(Previously Presented)  The information processing device according to claim 1, wherein an integration device is interposed in transmission and reception paths for the first information related to the smart meters, and the integration device includes (i) a second processor or (ii) a second arithmetic circuit performing a second arithmetic operation, a second storage circuit storing a second software program, and a second communication circuit and is configured to relay the first information transmitted from one or more of the smart meters.
	7. 	(Currently Amended)	The information processing device according to claim 6, wherein a relay device is interposed in the transmission and the reception paths for the first information related to the smart meters, and the relay device includes a (i) third processor or (ii) a third arithmetic circuit performing a third arithmetic operation, a third storage circuit storing a third software program, and a third communication circuit and is configured to store the first information indicating presence or absence of an anomaly received from 
	8. 	(Currently Amended)  The information processing device according to claim 7, wherein when the first information has not been obtained for the second predetermined time or more from the smart meter among the smart meters, the transmission and the reception the meter anomaly is occurring in the smart meter.
	9. 	(Currently Amended)	An anomaly visualizing system comprising:
		a plurality of smart meters configured to transmit a first information indicating a power usage amount in a cycle of a first predetermined time;
		an integration device that includes (i) a processor or (ii) an arithmetic circuit performing an arithmetic operation, a storage circuit storing a software program, and a communication circuit and is configured to relay the first information transmitted from one or more of the smart meters;
		a relay device that includes a (i) first processor or (ii) a first arithmetic circuit performing a first arithmetic operation, a first storage circuit storing a first software program, and a first communication circuit and is configured to store a second information indicating a presence or an absence of a meter anomaly received from the integration device;
		an extraction device that includes (i) a third processor or (ii) a third arithmetic circuit performing a third arithmetic operation, a third storage circuit storing a third software program, and a third communication circuit and is configured to extract, based on the first information from the smart meters, the integration device, or both, a smart meter among the smart meters from which the first information has not been obtained for a second predetermined time or more, the second predetermined time being longer than the cycle of the first predetermined time;
		a power distribution information providing device that includes (i) a fourth processor or (ii) a fourth arithmetic circuit performing an arithmetic operation, a fourth storage circuit storing a fourth software program, and a fourth communication circuit and is configured to store power information indicating presence or absence of a power anomaly in a power distribution system connected to a facility, a power usage amount of the facility being detected by at least one of the smart meters; and
		an anomaly visualizing device that includes a fifth communication circuit provided to be able to communicate with the extraction device and the power distribution information providing device and is configured to output, based on information output from the extraction device and the power information from the power distribution information providing device, a map image indicating a location of the smart meter in which the meter anomaly is occurring, wherein
		the anomaly visualizing device comprises:
			a storage configured to store information indicating locations of the smart meters, and fourth information indicating a correspondence relation between the locations of each of the smart meters and a component of the power distribution system,
			a controller that includes (i) a second processor or (ii) a second arithmetic circuit performing a second arithmetic operation and a second storage circuit storing a second software program, and is configured to determine the presence or the absence of the meter anomaly in each of the smart meters based on a reception status of the first information from each of the smart meters and configured to determine that the meter anomaly is occurring in the smart meter in a case in which the first information has not been obtained for the second predetermined time or more from the smart meter configured to detect the power usage amount of the facility connected to the power distribution system having no power anomaly, and
			an output unit that includes (i) a display device displaying images or (ii) a communicator distributing an image to be displayed on an external display device and is configured to output information indicating the presence or the absence of the meter anomaly in each of the smart meters, and output information indicating  a relation between the presence or the absence of the power anomaly in the power distribution system and the presence or the absence of the meter anomaly in each of the smart meters,
		the second predetermined time is n times as long as the first predetermined time,
		n is equal to or greater than 2, and
		when the first information has not been obtained for the second predetermined time or more from the smart meter among the smart meters, [[a]] transmission and reception paths of which has the integration device having no anomaly interposed, the controller determines that the meter anomaly is occurring in the smart meter.
	10.	(Currently Amended)  The information processing device according to claim 1, wherein the map image depicts a first area where at least one of the smart meters does not have the meter anomaly, a second area where  at least one of the smart meters does include the meter anomaly, and a third area where at least one of the smart meters is present in a power transmission stop area.
	11.	(Currently Amended)  The anomaly visualizing system according to claim 9, wherein the map image depicts a first area where at least one of the smart meters does not have the meter anomaly, a second area where  at least one of the smart meters does include the meter anomaly, and a third area where at least one of the smart meters is present in a power transmission stop area.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious an information processing device comprising: an output unit that includes (i) a display device displaying images or (ii) a communicator distributing an image to be displayed on an external display device and is configured to output the second information indicating the presence or the absence of the anomaly in each of the smart meters and output the fourth information indicating a relation between the presence or the absence of the anomaly in the power distribution system and the presence or the absence of the anomaly in each of the smart meters, wherein the receiver receives the first information from the smart meters in a cycle of a first predetermined time, the controller determines that the anomaly is occurring in a smart meter of the smart meters from which the first information has not been obtained for a second predetermined time that is longer than the first predetermined time, the second predetermined time is n times as long as the first predetermined time, n is equal to or greater than 2, and the output unit outputs a map image indicating a location of the smart meter in which 
	JP2018106645A to Sawa discloses an information processing device comprising: a receiver configured to receive information related to a plurality of smart meters (fig 1:30, par[0018]); a controller configured to determine presence or absence of an anomaly in each of the smart meters based on a reception status of the information from each of the smart meters (par[0032], [0034]); and an output unit configured to output information indicating presence or absence of an anomaly in each of the smart meters (par[0034], [0125]), wherein the receiver receives the information from the smart meters in a cycle of a first predetermined time (par[0031]).
	Sawa does not disclose an information processing device comprising: an output unit that includes (i) a display device displaying images or (ii) a communicator distributing an image to be displayed on an external display device and is configured to output the second information indicating the presence or the absence of the anomaly in each of the smart meters and output the fourth information indicating a relation between the presence or the absence of the anomaly in the power distribution system and the presence or the absence of the anomaly in each of the smart meters, wherein the receiver receives the first information from the smart meters in a cycle of a first predetermined time, the controller determines that the anomaly is occurring in a smart meter of the smart meters from which the first information has not been obtained for a second predetermined time that is longer than the first predetermined time, the second predetermined time is n times as long as the first predetermined time, n is equal to or greater than 2, and the output unit outputs a map image indicating a location of the smart meter in which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685